Citation Nr: 0401659	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  00-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diplopia with foreign bodies in the left eye.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by vertigo.   

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1956 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.  

A review of the evidence of record discloses that, by rating 
decision dated in April 1999, service connection for 
hypertension was granted.  A 10 percent disability evaluation 
was assigned, effective February 2, 1998, the date of receipt 
of an informal claim from the veteran seeking service 
connection for hypertension.  The veteran expressed 
satisfaction with the 10 percent disability rating in a 
notice of disagreement received in June 1999.  

The issues listed on the title page of the decision are the 
only ones for consideration by the Board at this time.  The 
Board notes that by rating decision dated in July 2002, 
service connection for diabetes mellitus, peripheral 
neuropathy, and diabetic retinopathy was denied.  The veteran 
was informed of the determination by communication dated that 
same month.  No appeal from the determination is of record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.  

2.  A rating decision dated in April 1999 denied service 
connection for diplopia and foreign bodies of the left eye 
and a disability manifested by vertigo.  The veteran was 
informed of this determination and of his appellate rights 
later that month but did not initiate an appeal.  

3.  The evidence received in conjunction with the application 
to reopen the foregoing claims is new, but it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
diplopia with retained foreign bodies of the left eye and/or 
a disability manifested by vertigo.  

4.  The veteran's hypertension is manifested by diastolic 
blood pressure readings predominantly below 100 and systolic 
pressure readings predominantly below 160.  The veteran 
requires continuous medication to control his hypertension, 
and the record shows the hypertension has been under control 
since the effective date of the grant of service connection.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection 
for diplopia and foreign bodies of the left eye and for a 
disability manifested by vertigo is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
diplopia with retained foreign bodies in the left eye and/or 
disability manifested by vertigo.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

3.  The criteria for an initial rating in excess of 
10 percent for hypertension since the date of the 
establishment of service connection have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§ 5100 et seq. (West 2002), eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative concerning 
certain aspects of claim development.  VA promulgated 
regulations that implemented these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Initially, the Board notes that the RO did not provide the 
veteran with the regulations pertaining to the submission of 
new and material evidence as provided in 38 C.F.R. § 3.156 
(2003).  The RO has reviewed the evidence with regard to the 
claims for service connection and provided the veteran with a 
more thorough review than one which he would normally be 
entitled to in the situation.  Therefore, the Board finds no 
prejudice to the veteran.  The Board also notes that it has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen a claim.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  As the 
appellant's claim was filed prior to August 2001, the amended 
regulations are not for application.  

However, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), has interpreted VA's obligations under the VCAA, 
noting that a claimant was defined under the VCAA as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  
38 U.S.C.A. § 5100.  The Court therefore concluded that a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA.  Quartuccio, 16 Vet. App. 
at 187.  Thus, the Court held, 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and the provisions of 38 C.F.R. 
§ 3.159(b) implementing that section, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete and substantially complete application, VA must 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  

With respect to VA's duty to furnish notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim, 38 U.S.C.A. § 5103(a), 
the Board notes that, in June 1999, the veteran was provided 
a statement of the case with respect to the issues now before 
the Board.  A supplemental statement of the case was issued 
in February 2001 and another supplemental statement of the 
case was issued in March 2002.  These documents did not set 
forth the legal criteria governing an application to reopen, 
but they did list the evidence considered by the RO, and 
offered analyses of the facts as applied to the criteria set 
forth therein.  They therefore essentially eliminated, 
according to the veteran, the information and evidence 
necessary to substantiate his claims.  The supplemental 
statement of the case included the provisions of the 
regulations implementing the VCAA, including 38 U.S.C.A. 
§ 5103 regarding notice to claimants of required information 
and evidence, and 5103A regarding duty to assist claimants.  

In correspondence dated in January 2003, moreover, the RO 
advised the veteran of the provisions of the VCAA and of the 
information and evidence necessary to substantiate his 
claims, including the need to provide competent medical 
opinion linking any currently claimed disability with his 
active service.  The record shows the RO has also provided 
the veteran with medical releases to enable VA to obtain 
private medical records and informed him of the information 
and evidence that VA had or would attempt to obtain.  The 
Board therefore finds that the statutory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence, if any, will be obtained by VA is not 
an issue in this case.  See Quartuccio, 16 Vet. App. at 187.  
The Board concludes that VA has sufficiently informed the 
veteran of the type of information and evidence necessary to 
substantiate the application to reopen his previously and 
finally denied claims.  

The Board observes that the RO has obtained evidence to the 
extent possible.  Both private and VA medical records have 
been obtained and associated with the record.  With regard to 
the claim for hypertension, the veteran was accorded a 
special heart examination by VA in July 2001.  

The Board notes that the duty to assist, as defined in 
38 U.S.C.A. § 5103A, is not invoked under the VCAA unless new 
and material evidence has been received to reopen a 
previously and finally denied claim.  38 C.F.R. § 5103A(f); 
Quartuccio.  

New and Material Evidence

The record shows that a rating decision dated in April 1999 
denied service connection for diplopia and foreign bodies of 
the left eye and for disability manifested by vertigo.  The 
veteran was informed of this determination and of his 
appellate rights later that month but did not initiate an 
appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence has been submitted since the 
last final disallowance on the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is "a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to reopen, regardless of whether the 
previous action denying the claim was appealed to the Board).  

The evidence before the RO in 1999 consisted primarily of the 
veteran's service medical records and private medical 
records.  The service medical records do not identify the 
presence of diplopia or vertigo.  The post service medical 
records include the report of a visit to a private eye clinic 
in October 1989 for glaucoma evaluation.  Notation was made 
that the veteran's complaints included diplopia.  

Additional private medical records include a report of a 
visit to a private physician in December 1994 for shortness 
of breath.  Notation was made that the veteran was having 
difficulty controlling his hypertension.  Notation was made 
in the recording of the veteran's past medical history that 
he had vertigo with a hearing defect.  

VA medical records before the RO in 1999 included the report 
of a January 1999 VA eye examination accorded the veteran.  
The veteran stated that he had been diagnosed in the past as 
having glaucoma.  He also reported having had double vision 
since 1973.  Following examination, a diagnosis was made of 
monocular diplopia secondary to cataracts.  

A general medical examination accorded the veteran by VA in 
February 1999 reflects that the veteran gave a history of 
vertigo since undergoing surgery on the left mastoid in 1973 
at a service department facility.  He stated that moving his 
head quickly to either side precipitated the vertigo.  
Examination diagnoses included a pertinent diagnosis of 
history of vertigo, postoperative status.  

Although the evidence received since the 1999 rating decision 
is new and shows continuing complaints of diplopia and 
vertigo, none of the evidence is material because it does not 
relate, or even tends to relate, diplopia and/or vertigo to 
the veteran's years of active service.  As indicated above, 
the veteran's diplopia has been attributed to his cataracts, 
a condition which was not first documented for years 
following service discharge.  The new evidence, when 
considered alone, or even in conjunction with evidence 
previously of record, does not relate diplopia and/or a 
disability manifested by vertigo to the veteran's service.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002), the law 
requires that there be a showing of current disability and of 
a link of the current disability to service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

Although the veteran is capable of providing evidence of 
symptomatology, he is not capable as a layperson of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), in cases cited therein.  See also 38 C.F.R. 
§ 3.159(a)(1) (2003) (defining competent medical evidence as 
"evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions" or statements "conveying 
sound medical principles found in medical treatises," as well 
as statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses."  

None of the new evidence, considered in light of that before 
the rating board in 1999, provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability,..."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  As such, the new evidence is not so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that a review of the 
record shows no medical opinion relating any current 
disability involving diplopia and/or a disability manifested 
by vertigo to the veteran's active service.  As the 
additional evidence is not both new and material, the 
application to reopen must be denied.  

Hypertension

Disability evaluations are determined by comparing the 
symptoms the veteran currently experiences with criteria set 
forth in the VA's Schedule for Rating Disabilities which is 
based on the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), however, the 
Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for disability 
following an initial award of service connection for the 
disability.  Fenderson, 12 Vet. App. at 126.  

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  To receive the next higher rating of 
20 percent, the diastolic pressure, that is, the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, that is, the top 
number of his blood pressure reading, must be predominantly 
200 or more.  

The medical evidence includes the report of a heart 
examination accorded the veteran by VA in July 2001.  The 
veteran was reportedly taking a number of medications, 
including antihypertensive medication.  Blood pressure 
readings were 150/70 while standing, 140/70 while sitting, 
and 140/70 while supine.  The pertinent examination diagnosis 
was hypertension, well-controlled, on antihypertensive 
therapy.  (The Board notes that a diagnosis was also made of 
congestive heart failure and an opinion was expressed that it 
was as likely as not that the congestive heart failure was 
due to the service-connected hypertension.  Accordingly, by 
rating decision dated in March 2002, service connection for 
coronary artery disease was granted, and a separate 
30 percent disability rating was assigned for it, effective 
February 2, 1998.)  

Of record are private medical reports, including treatment 
reports from a private physician on periodic occasions in the 
1990's and dating through March 2002.  At the time of a May 
2001 visit, it was noted the veteran was seen for followup of 
labile hypertension.  The veteran's blood pressure was 
reported as being "fairly maintained" at 145/75.  It was 
noted the veteran had been complaining of occasional flushing 
and some skipping, but the physician indicated the veteran 
was fully worked up and nothing had turned out to be 
positive.  The assessment was "hypertension primary 
resolved."  

At the time of a January 2002 visit with the same physician, 
it was reported the veteran's blood pressure was well 
controlled at the present time and it was noted the veteran 
had been feeling "quite well."  Blood pressure was recorded 
as 140/68.  A pertinent assessment was made of stable 
hypertension.  

At the time of a March 2002 visit with the same physician, 
blood pressure was recorded as 130/68.  

It is apparent from the above that the veteran's diastolic 
blood pressure has been predominantly below 90 and his 
systolic blood pressure has been mostly below 160 throughout 
the entire appeal period.  Although he requires continuous 
medication for his hypertension, there is no showing for the 
time frame since the award of service connection that there 
is a history of diastolic pressure predominantly 100 or more.  
By and large, then, his blood pressure readings have been 
significantly less than the required levels for a rating in 
excess of 10 percent at any time during the appeal period.  
Thus, his claim for a rating higher than 10 percent for his 
hypertension must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for diplopia with retained foreign bodies is 
denied.  

The application to reopen a claim of entitlement to service 
connection for a disability manifested by vertigo is denied.  

An initial rating in excess of 10 percent for hypertension is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



